Citation Nr: 0816490	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-24 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a compensable evaluation for the service-
connected dyshidrotic eczema of the hands.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Peters, Legal Intern


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1965 to May 1967.  During his period of 
active service, the veteran served in the Republic of Vietnam 
as a Combat Engineer.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO decision in January 2005.  

The Decision Review Officer (DRO) held a hearing with the 
veteran and his spouse in November 2005.  A transcript is of 
record.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam and is 
shown to have been likely subjected to specific stressor 
events in connection with his duty as a Combat Engineer.  

2.  The currently demonstrated PTSD is shown as likely as not 
be due to a documented stressor that was sustained during the 
veteran's active service in the United States Marine Corps.  

3.  The service-connected dyshidrotic eczema of the hands is 
shown to be productive of no more than scaling and peeling 
involving both hands; less than 1 percent of the veteran's 
total body and exposed areas are affected; the intermittent 
activity is shown to more nearly approximate a disability 
picture manifested by frequently unstable and tender lesions.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (f) 
(2007).  

2.  The criteria for the assignment of a 10 percent rating, 
but no more for the service-connected dyshidrotic eczema of 
the hands have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.118 including Diagnostic Codes. 7803, 7804, 
7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In July 2004, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection and a compensable rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a VA letter 
dated in March 2006 about relevant information on disability 
ratings and effective dates in the event that his claims were 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran was also told in the March 2006 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence 
considered in determining the disability rating included 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition 
and symptoms on employment.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The Board notes that a relevant medical examination is of 
record as of November 2005.  There are also two private 
medical opinions of record.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claim

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

With regard to these PTSD criteria, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b)(West 2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  


Analysis

The veteran's medical and service personnel records show that 
he was deployed in the Republic of Vietnam in September 1966, 
with the 3rd Bridge Company.  

A note in his combat history record has an entry, dated 
December 29, 1966, stating, "Participated in 
counterinsurgency operations in Republic of Vietnam, Da Nang, 
Phu Bai area(s) with 3rd Bridge Company."  The veteran's DD 
Form 214 shows that the veteran's Military Occupational 
Specialty (MOS) was "Combat Engineer."  

The veteran has submitted numerous statements and had VA PTSD 
examinations since he filed his claim in July 2004.  On first 
such examination, in September 2004, the veteran stated that 
he was a Combat Engineer and in the infantry in Da Nang while 
in service.  The veteran denied being in a "fire fight," 
but specifically stated that his company was subjected to 
"frequent incoming mortar attacks."  

The VA examiner stated that that the most prominent memories 
centered on the sight of dead bodies, either mutilated or 
rotting, with the distinct memory of smelling dead bodies.  

The VA examiner diagnosed the veteran with "Post traumatic 
stress symptoms" and adjustment disorder with anxiety.  He 
specifically stated that the veteran "[did] not meet the 
criteria for PTSD" because he did not "endorse avoidant 
symptoms, preventing him from meeting the full criteria for 
the diagnosis."  

In the veteran's November 2005 hearing, he stated again many 
similar statements as indicated, including service in Da 
Nang, Vietnam; receiving frequent mortar attacks and incoming 
fire; and seeing lots of dead bodies, and feeling guilty for 
making it back alive.  

In December 2005, the veteran was given another VA PTSD 
examination.  The veteran reported seeing "bodies stacked up 
all over, every time."  He reported being under constant 
incoming fire and mortar attacks.  In one instance, one of 
the men in his company was shot in the back of the head 
shortly after arriving in Vietnam.  He also recounted a time 
when he was ambushed in Da Nang in a truck.  A bullet came 
through the windshield and just missed him because he bent 
down to retrieve his helmet.  

The VA examiner in this examination stated that "[i]t was 
difficult to know if the affect [of the veteran] represented 
a histronic quality or genuine stress."  He was certain, 
however, that there was some distress when recounting his 
experiences in Vietnam.  He diagnosed the veteran with 
"Adjustment disorder, chronic with symptoms of Post-
traumatic Stress Disorder."  

In April 2006, the veteran was seen for a mental health 
consultation by VA after being referred during a March 2006 
appointment for his dyshidrotic eczema condition.  The 
medical consultation described the veteran as irritable, with 
a depressed mood.  The veteran's affect was labile, and he 
was having trouble sleeping and was prescribed individual 
psychotherapy.  The veteran has continued to receive both 
individual and group psychotherapy.  

On November 6, 2006, the record contains a letter from the 
treating VA doctor diagnosing the veteran with PTSD, which 
was a result of the veteran's Vietnam combat history.  A 
letter dated on August 14, 2007, specifically stated that the 
veteran "[was] a combat Vietnam veteran who as a result of 
his combat trauma meets the criteria for [p]ost traumatic 
stress disorder."  

Given the evidence of record, the Board finds that the 
veteran is shown as likely as not to currently be diagnosed 
with PTSD related to his active service in the Republic of 
Vietnam, as noted by the competent evidence received from VA 
in November 2006 and August 2007.  

The Board finds that the veteran actively served in the 
Republic of Vietnam, in Da Nang as a Combat Engineer.  The 
veteran in numerous statements throughout the record has 
indicated that his condition stems from incoming fire and 
mortar attacks; nearly being shot in the head, if but for, 
his timely ducking to retrieve his helmet; watching his 
friend and fellow serviceman get shot in the back of the 
head; and seeing numerous instances of dead bodies.  

Even though the veteran denied being in an actual fire fight 
in the November 2004 examination, there is sufficient 
evidence of record to show that the veteran was likely 
exposed to the stressful events that he reported as happening 
while deployed in Vietnam in his MOS of "Combat Engineer" 
with the United States Marine Corps.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) 
(recognizing that the Board is statutorily required to 
resolve the benefit of the doubt in favor of the veteran if 
the balance of positive and negative evidence is in 
equipoise).  

The Board concludes that the evidence, viewed liberally, is 
in relative equipoise.  That is, it is as likely as not that 
the veteran has PTSD that is related to stressor events 
during his Vietnam service.  The veteran is therefore 
entitled to the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

Accordingly, it is the judgment of the Board that service 
connection for PTSD is warranted on this record.  


Compensable Evaluation Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

The veteran is currently rated under Diagnostic Code 7806 for 
his service-connected dyshidrotic eczema of the hands.  A 
rating of no percent may be assigned with less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
are affected, and; no more than topical therapy required 
during the past 12-month period.

A rating of 10 percent may be assigned with at least 5 
percent but less than 20 percent of the entire body or 
exposed areas affected, or for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  

A rating of 30 percent may be assigned with 20 to 40 percent 
of the entire body or exposed areas affected, or for systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  

A rating of 60 percent may be assigned with more than 40 
percent of the entire body or exposed areas affected, or for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
including Diagnostic Code 7806 (2007).  

Alternatively, eczema may be evaluated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801-7805), depending upon the predominant 
disability.  

A 10 percent rating also is assignable for scars that are 
either unstable or painful on examination.  (Diagnostic Codes 
7803 and 7804)  


Analysis

The veteran's service-connected dyshidrotic eczema of the 
hands is properly rated under Diagnostic Code 7806.  See 38 
C.F.R. § 4.118, including Diagnostic Code 7806 (2007).  
Diagnostic Code 7806 was revised and became effective August 
30, 2002.  

Since the veteran's claim was filed after the effective date 
of the new regulations, only the current version of the 
Diagnostic Code 7806, as stated hereinabove, will be used to 
evaluate the veteran.  

In November 2004, the veteran was given a VA Skin 
examination.  The VA examiner described the dyshidrotic 
eczema cycle as two weeks long.  First, whiteheads would 
appear on the veteran's hands and palms, followed by drying 
of the skin to form "fish scales."  

The veteran's skin would then peel and healing would begin.  
The veteran used a topical cream during the two weeks of the 
cycle that would occur every 2-4 months.  The VA examiner 
noted that the veteran only reported the break out of these 
cycles was isolated to the base of his thumbs.  

In his examination, the VA examiner stated there was zero 
percent of both the entire body and exposed areas affected by 
the veteran's dyshidrotic eczema.  The veteran was prescribed 
and used a topical cream during the above-mentioned cycle.  
The VA examiner also specifically noted that there was no 
scarring or disfigurement.  The examiner noted that the 
condition resulted in mild intermittent functional 
impairment.  

Since the veteran's entire body or exposed areas is affected 
to a degree of 5 percent, and no other treatment, other than 
topical cream, is required, a compensable rating  is not 
assigned under these criteria.  See Diagnostic Code 7806.  

The VA examiner identified no scarring or disfigurement.  
However, the Board finds, given the location, the recurrent 
nature and the pain likely experienced during periods of 
activity and healing, that the overall service-connected 
disability picture more closely resembles the criteria for a 
10 percent rating on the basis that the intermittent disease 
process is productive unstable or painful skin loss.  

Given the evidence of record, and by extending the benefit of 
the doubt to the veteran, a single 10 percent evaluation, but 
not  more, for the service-connected dyshidrotic eczema of 
the hands is for application.  


ORDER

Service connection for PTSD is granted.  

An increased 10 percent rating for the service-connected 
dyshidrotic eczema of the hands is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


